DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “allowing at least one user from the first set of users to update the first content;” the recites “receiving a second content from the at least one of the first set of users, the second content including at least a portion of the first content; and” between allowing the user to update the first content and receiving the second content that including a portion of the first content, it is unclear where the updating of the first content occurs or how it occurs. Also, how is the second content and the first content related in the process of updating. 

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HALDANE (2020/0090287) hereinafter Hal.

As per Claim 1, Hal teaches A method, comprising: receiving a first content on how to use a first device or how to perform a multi-step operation at a second device; (Fig. 3, ¶34, ¶36 wherien Once the appraisal report, which includes a plurality of editable fields for describing a real estate property, has been generated by the computer system 110, the fields of the appraisal report may be edited by any user device with permission to edit the appraisal report)
sharing the first content with a first set of users; (Fig .7B, ¶9 wherein generating a real estate appraisal report editable by a plurality of client devices, the appraisal report having a plurality of editable fields for describing a real estate property; and while the plurality of client devices are concurrently executing client applications enabling the appraisal report to be edited by respective users of the plurality of client devices) 
allowing at least one user from the first set of users to update the first content; (Fig. 1B, Fig. 3, ¶30 wherein receiving, from a first client device among the plurality of client devices, an edit to a field among the plurality of editable fields)
receiving a second content from the at least one of the first set of users, the second content including at least a portion of the first content; and (Fig. 5A, Fig. 5B, ¶44 wherien  Whenever a user of the first client device 515 edits a field of the appraisal report, such as the “property address” field, the edit is displayed in real-time on the report-writing interface 520 displayed on second client device 525. To implement this aspect, the computer system 110 receives, from the first client device 515, an edit to the field (operation 102 of FIG. 1). In response to receiving the edit to the field, the computer system 110 transmits the edit in real-time to the second client device 525 (operation 103 of FIG. 1). Accordingly, all of the data is shared across anyone viewing the report in real time, character by character)
 sharing the second content with a second set of users. (Fig. 7B, ¶60 wherein The first ECS 722 and second ECS 723 may each comprise a plurality of elastic compute cloud (EC2) instances. Additionally, the VPC 720 may have multiple instances of the first ECS 722 and multiple instances of the second ECS 723. The initial connection of the client devices 710 with the VPC 720 may pass through application load balancer 721, which chooses server instances for the various client devices 710. Server instance sessions may be sticky and persistent for a client device. Therefore, different server instances may be serving different client devices or different groups of client devices. Figure 7 shows different server instances with different groups of clients.)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference;  Hal further teaches wherein the first content comprises video. (Fig. 3, ¶41 second menu 340 may additionally contain icons 340 corresponding to features of the report-writing interface 300 enabling the user to upload photographs, floor plans, or other media to be attached to the appraisal report. Examiner interprets other media to be attached to be inclusive of videos)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Hal further teaches wherein the first content comprises a picture. (Fig. 3, ¶41 second menu 340 may additionally contain icons 340 corresponding to features of the report-writing interface 300 enabling the user to upload photographs, floor plans, or other media to be attached to the appraisal report.)

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Hal further teaches wherein the first content comprises audio. (Fig. 3, ¶41 second menu 340 may additionally contain icons 340 corresponding to features of the report-writing interface 300 enabling the user to upload photographs, floor plans, or other media to be attached to the appraisal report. Examiner interprets other media to be attached to be inclusive of audio)

As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Hal further teaches wherein the first content comprises text. (Fig. 3, ¶36, ¶39 wherein Field 311 and other fields displayed on the appraisal report view 310 may be text entry boxes permitting a user to input text or Report-writing interface 300 may also include a field-editing interface 320 having text entry boxes for any or all text fields of the appraisal report. For example, text entry box 321 is for the “property address” field, corresponding to field 311 of the appraisal form)

As per Claim 6, Hal teaches A system, comprising:  20 Seattle Patent Group LLC2014.0210.006a first user device, the first user device capable of creating a first content; (Fig. 3, Fig, 8, ¶65 wherien a method of loading a data model of an appraisal report in the situation in which a first user device creates a channel in the application by creating a new report instance)
a second user device, the second user device capable of receiving the first content, (Fig. 3, Fig, 8, ¶65, ¶66 wherien a method of loading a data model of an appraisal report in the situation in which a first user device creates a channel in the application by creating a new report instance, and a second user arrives at the application and requests to join the channel wherein when the client device makes a request to begin an editing session for a specific report identifier, the computer system 110 checks the volatile memory of the computer system 110 to try to load the report from there first) 
editing the first content, giving a second content, the second content comprising at least a subset of the first content; and (Fig. 5A, Fig. 5B, ¶44 wherien  Whenever a user of the first client device 515 edits a field of the appraisal report, such as the “property address” field, the edit is displayed in real-time on the report-writing interface 520 displayed on second client device 525. To implement this aspect, the computer system 110 receives, from the first client device 515, an edit to the field (operation 102 of FIG. 1). In response to receiving the edit to the field, the computer system 110 transmits the edit in real-time to the second client device 525 (operation 103 of FIG. 1). Accordingly, all of the data is shared across anyone viewing the report in real time, character by character)
a third device, the third device capable of receiving the second content. (Fig. 7B, ¶60 wherein The first ECS 722 and second ECS 723 may each comprise a plurality of elastic compute cloud (EC2) instances. Additionally, the VPC 720 may have multiple instances of the first ECS 722 and multiple instances of the second ECS 723. The initial connection of the client devices 710 with the VPC 720 may pass through application load balancer 721, which chooses server instances for the various client devices 710. Server instance sessions may be sticky and persistent for a client device. Therefore, different server instances may be serving different client devices or different groups of client devices. Figure 7 shows 3 different clients/devices.)

Related Art
Related Art not relied upon LEWBEL (U.S. Pub 2020/0064997) for teaching providing a computationally efficient human-computer interface for collaborative modification of content. Chiang et al. (U.S. Pat 5,535,422) for teaching a computer implemented tutorial system that supports direct user interaction with a software product concurrently executing with the tutorial. The tutorial system controls the resources of a data processing device to present tutorial lesson information, monitor user input and provide input assistance upon request.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/            Primary Examiner, Art Unit 2179